           Case 2:20-cv-00753-APG-NJK Document 7 Filed 04/29/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 URVANO RUIZ-SANCHEZ,                                    Case No.: 2:20-cv-00753-APG-NJK

 4          Petitioner-Plaintiff
                                                                          Order
 5 v.

 6 ROBERT CULLEY, et al.,

 7          Respondents-Defendants

 8

 9         I previously directed that petitioner-plaintiff Urvano Ruiz-Sanchez’s petition for writ of

10 habeas corpus be served on the respondents-defendants. ECF No. 4. Ruiz-Sanchez has now filed

11 a motion for temporary restraining order. ECF No. 5. I am modifying my prior order.

12         I ORDER the Clerk of Court to SERVE copies of the motion for temporary restraining

13 order (ECF No. 5) and this order upon the respondents-defendants as follows:

14         1. By serving a copy of the motion for temporary restraining order (ECF No. 5), and this

15 order on the United States Attorney for the District of Nevada pursuant to Rule 5(b)(2)(E) of the

16 Federal Rules of Civil Procedure.

17         2. By sending a copy of the motion for temporary restraining order (ECF No. 5) and this

18 order by mail to the following: (1) Robert Culley, Director of the Salt Lake City Field Office of

19 U.S. Immigration and Customs Enforcement, 660 S. 200 E. #400, Salt Lake City, UT 84111; (2)

20 Matthew T. Albence, Acting Director, U.S. Immigration and Customs Enforcement, 500 12th St.

21 SW, Washington, DC, 20229-0009; (3) U.S. Immigrations and Customs Enforcement, 500 12th

22 St. SW, Washington, DC 2029-0009; and (4) Brian Koehn, Warden, Nevada Southern Detention

23
          Case 2:20-cv-00753-APG-NJK Document 7 Filed 04/29/20 Page 2 of 2



 1 Center, 2190 Mesquite Ave., Pahrump, NV 89060 pursuant to Rule 5(b)(2)(C) of the Federal

 2 Rules of Civil Procedure.

 3        I FURTHER ORDER the respondents to file a response to the motion for temporary

 4 restraining order (ECF No. 5) by May 7, 2020.

 5        I FURTHER ORDER the respondents to also file their response to the petition by May 7,

 6 2020, unless they can demonstrate good cause for additional time. This supersedes my prior

 7 order at ECF No. 4.

 8        Dated: April 29, 2020

 9                                                       _________________________________
                                                         U.S. District Judge Andrew P. Gordon
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
